Citation Nr: 1042854	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  02-04 797	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a rating greater than 20 percent from March 
10, 2004, to December 19, 2007, and greater than 40 percent 
thereafter, for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied the benefit sought on appeal.  The Veteran 
appealed that decision and the case was referred to the Board for 
appellate review.  

This case was previously before the Board in December 2003 and 
April 2007, on which occasions it was remanded for additional 
development.  The requested development has been completed to the 
extent possible and no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).



FINDINGS OF FACT

1.  Migraine headaches have not been shown to be causally or 
etiologically related to active service.  

2.  Prior to December 20, 2007, the Veteran's low back disorder 
was manifested by, at worst, flexion limited to 45 degrees; there 
was no evidence of flexion limited to 30 degrees or less, 
ankylosis or any incapacitating episodes. 

3.  From December 20, 2007, the Veteran's low back disorder has 
been manifested by, at worst, flexion limited to 20 degrees; 
there is no evidence of any ankylosis or of any incapacitating 
episodes. 




CONCLUSIONS OF LAW

1.  The Veteran's migraine headache condition was not incurred in 
or aggravated by active service, nor may hypertension be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

2.  The criteria for a rating greater than 20 percent prior to 
December 20, 2007, and greater than 40 percent thereafter, for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated August 1999, November 2001, 
February 2004, May 2007, November 2007 and September 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and her representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of her appeal  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

Migraine Headaches

As stated above, the Veteran has claimed entitlement to service 
connection for migraine headaches.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
migraine headaches in July 1999.  The RO issued a rating decision 
in January 2000 denying entitlement to service connection, and 
finding that no evidence had been presented establishing a link 
between migraine headaches and any disease or injury incurred 
during military service.  The Veteran filed a Notice of 
Disagreement (NOD) in October 2000.  The RO issued a Statement of 
the Case (SOC) in April 2002 and the Veteran filed a Substantive 
Appeal (VA Form 9) later that month.  Thereafter, in December 
2003 the Board remanded the claim for further development.  A 
Supplemental Statement of the Case (SSOC) was issued in October 
2006 continuing the earlier denial.  

The claim was returned to the Board in April 2007, at which time 
the Board once again remanded the Veteran's claim for further 
development.  Following the completion of that development, the 
RO issued an additional Supplemental Statement of the Case (SSOC) 
in August 2008 continuing the denial of service connection.  The 
RO issued a rating decision in conjunction with the SSOC granting 
entitlement to service connection for tension headaches and 
assigning a noncompensable evaluation effective from July 26, 
1999.  As all requested development has been completed, the case 
is once again before the Board.

The evidence of record on the Veteran's claim of entitlement to 
service connection for migraine headaches includes service 
treatment records, private treatment records, VA examination 
reports, VA treatment records, statements from the Veteran and a 
medical expert review pursuant to Veterans Health Administration 
(VHA) Directive 2006-019.  The Veteran's service treatment 
records are entirely negative for any complaints of or treatment 
for migraine headaches.  Service treatment records do show that 
the Veteran complained of a slight headache and upset stomach in 
June 1975 and of a cold with a sore throat and temple headache in 
October 1975.  The Veteran also had complaints of headaches 
associated with facial tenderness, stomach pain and low back pain 
in February 1978, which was diagnosed as clinical sinusitis.  In 
addition, the Veteran's separation physical from April 1978 
indicates that she complained of occasional temporal headaches 
which were relieved by aspirin. 

An undated private treatment records from either 1994 or 1995 
indicates that the Veteran reported a recent history of migraine 
headaches.  The examiner indicated that these appeared to be 
related to sexual harassment at work and that there had been no 
headaches prior to a year earlier.  Additional private treatment 
records from August 1998 show a history of migraine headaches.  A 
negative CT scan from July 1995 was indicated.  Private treatment 
records thereafter continue to show a history of and treatment 
for migraine headaches, but do not contain any etiological 
statements relating migraine headaches to service.  VA treatment 
records show similar findings and a VA treatment record from 
April 2001 showed no evidence of intracranial hemorrhage or 
extra-axial fluid collections.  No abnormal areas of increased of 
decreased intensity was seen over the brain parenchyma and there 
was no mass effect of midline shift present.  The ventricles, 
cisterns and sulci were all normal in size and configuration.  

The Veteran was afforded a VA examination for migraine headaches 
in March 2004.  The examiner indicated no documentation of 
migraine headaches in service.  During the examination the 
Veteran stated that she gets migraine headaches about twice a 
week and that the pain is usually bitemporal in location and 
radiates to the top and back of her head.  She stated that only 
occasions does she have nausea or vomiting, but indicated 
sensitivity to light and sound during her headaches.  The 
examiner indicated that it would be impossible to state exactly 
when the Veteran may have started having typical migraine 
headaches as there was no evidence in service or for many years 
after service.  

An additional VA examination was provided in December 2007.  
During that examination the Veteran indicated that her headaches 
were variable in nature, the most important of which were her 
migraines, which she stated she was getting three or four times a 
week.  She described the headaches as beginning in her bitemporal 
region and radiating to the top of her head.  She also indicated 
that she was having tension headaches.  The examiner diagnosed 
the Veteran with a mixed headache disorder to include migraine 
headaches, but determined that the Veteran's service treatment 
records did not support a history of migraines.  The examiner 
also determined that the Veteran's earlier headaches which 
occurred in service and shortly thereafter were primarily muscle 
tension headaches.  The examiner opined that the Veteran's muscle 
tension headaches had their onset in service and were a 
continuation of that same problem, but that the Veteran's current 
migraine headaches less likely than not began in service and were 
not therein related.  

VA treatment records subsequent to this examination indicated 
continued treatment for headaches.  A July 2008 treatment record 
indicates that the Veteran stated that migraines began while she 
was on active duty and have increased in frequency and severity 
since then.  

In March 2010 the Board undertook additional developmental 
investigation by requesting that a medical expert review the 
Veteran's record pursuant to Veterans Health Administration (VHA) 
Directive 2006-019.  Specifically, the Board asked the examiner 
to determine whether or not the Veteran's migraine headaches had 
their onset in service, and if not, whether they could be 
dissociated from the Veteran's service-connected tension 
headaches.  

The examination report obtained, dated June 2010, reflects an 
accurate review of the factual history, an extensive analysis of 
the evidentiary record, and a well-reasoned rationale for the 
conclusion reached.  The examination report indicates that the 
reviewing physician determined that given the lack of documented 
migraine headaches during active service and no mention of 
headaches of unusual severity or accompanied by unusual features 
during the Veteran's separation physician, it is unlikely that 
the Veteran's migraine headaches had their onset during service.  
He further stated that given that the first mention of migraines 
appears approximately sixteen years after the Veteran's period 
active service, her migraines could be dissociated from her 
service-connected tension headaches.  

The Board has reviewed the statements made by the appellant and 
acknowledges that the appellant is competent to testify as to 
symptoms which are non-medical in nature or what comes to her 
through her senses.  However, as a lay person, the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as opining that her migraine headaches 
are linked to her time in service or determining the nature and 
diagnosis of her symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Therefore, this is not a case in 
which the Veteran's lay beliefs alone can serve to establish any 
association between the claimed disability and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Even according her 
statements some probative value, they are outweighed by the 
objective medical evidence indicating that the Veteran's 
migraines did not begin in service and are not otherwise related 
to service.  See also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).


Because there is no probative evidence connecting any current 
migraine headaches to service, and the earliest documentation 
confirming migraine headaches is from several years after 
service, the evidence is against the claim for service 
connection.  In sum, the Board concludes that there is 
preponderance of evidence against the claim of service connection 
for migraine headaches.  There is no doubt to be resolved; and 
service connection is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

Low Back Strain

The Veteran also contends that the evaluations assigned for her 
residuals, low back strain, do not accurately reflect the 
severity of that condition.  Disability evaluations are 
determined by evaluating the extent to which a veteran's service-
connected condition adversely affects his or her ability to 
function under the ordinary conditions of daily life, including 
employment, by comparing his symptomatology with the criteria set 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a duty 
to acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. While the veteran's entire history is reviewed when 
assigning a disability evaluation, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The Veteran first claimed entitlement to service connection for a 
low back condition in January 1980.  In a July 1980 rating 
decision the RO granted service connection for the Veteran's low 
back strain residuals and assigned a noncompensable rating 
effective from January 14, 1980, the day the Veteran filed her 
claim for service connection.  An October 1989 rating decision 
continued the noncompensable rating.  

In July 1999, in addition to the claiming entitlement to service 
connection for migraine headaches, the Veteran filed for an 
increased rating for her low back strain.  The RO issued a rating 
decision in January 2000 increasing the Veteran's rating from 
noncompensable to 10 percent effective from August 26, 1999.  In 
October 2000 the Veteran submitted his Notice of Disagreement 
(NOD) with that rating.  The RO issued a Statement of the Case 
(SOC) in April 2002 and the Veteran filed his Substantive Appeal 
(VA Form 9) later that month.  Thereafter, in December 2003 the 
Board remanded the claim for further development.  Based on that 
development the RO issued another rating decision in October 2006 
increasing the Veteran's rating from 10 percent to 20 percent 
effective from March 10, 2004.  A temporary total rating was 
assigned from August 10, 2005 to November 1, 2005, for surgical 
convalescence and a 20 percent rating was assigned thereafter.

The claim was returned to the Board in April 2007.  At that time 
the Board denied entitlement to a rating in excess of 10 percent 
from August 26, 1999, to March 10, 2004, and remanded the 
remainder of the Veteran's claim for further development.  That 
development was accomplished and the RO's most recent rating 
decision from August 2008 increased the rating for low back 
strain from 20 percent to 40 percent, effective from December 20, 
2007. 

The Veteran's service-connected back disability is currently 
rated as 40 percent disabling under 38 C.F.R. § 4.119.  The 
Diagnostic Codes for the spine are as follows: 5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis or segmental instability; 5240 Ankylosing 
spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of 
the spine (see also diagnostic code 5003); 5243 Intervertebral 
disc syndrome.  

The general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general 
rating formula for diseases and injuries of the spine, ratings 
are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  A 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  With incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months, a 40 percent evaluation is in order.  
Finally, a maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.

There are two distinct time periods and rating determinations at 
issue in this case: first, the rating of 20 percent from March 
10, 2004; and second, the rating of 40 percent beginning on 
December 20, 2007.  The evidence for review in this case includes 
private treatment records, VA treatment records, VA examination 
reports and Social Security Administration records.

Records from U.S. Post Office show multiple disabilities 
including fibromyalgia, migraines, depression, low back pain, and 
hyperacidity of the stomach.  A Work Capacity Evaluation from 
February 2001 showed that the Veteran was able to work eight 
hours a day.  A Work Capacity Evaluation from June 2001 showed 
inability to work eight hours a day, but ability to work four 
hours a day.  The diagnosis was inflammatory 
arthritis/seronegative rheumatoid arthritis with resulting tender 
joints.  There was also evidence of depression and anxiety and a 
right knee injury.  

VA treatment records from April 2005 indicate normal vertebral 
body height and alignment.  There was a moderately large central 
disk protrusion at L3-4.  A Neurology Clinic Noted from May 2005 
showed exacerbation of low back pain due to a fall in November 
2004 and MRI showed a large new disk protrusion.  

A VA examination was conducted in March 2004.  Physical 
examination showed weight to be 230 pounds.  Sensation to 
pinprick and vibratory stimulation was normal.  Straight leg 
raising sign was positive at 30 degrees on the left.  Muscle 
strength was normal.  There was some subjective tenderness to 
palpation of the spine at L3-4.  Range of motion studies 
indicated flexion to 45 degrees, extension to 25 degrees and 
lateral movement on either side to 25 degrees.  The loss was 
determined to be minimal to moderate in degree and there was no 
aggravation by repetitive movement.  In addition, there was no 
evidence of weakened movement or excess fatigability or 
incoordination.  The examiner's impression was chronic 
lumbosacral strain with severe symptoms but minimal objective 
findings.  There was no evidence of any incapacitating episodes 
ever the previous 12 months and no evidence of spasm or weakness.  
Other diagnoses included rheumatoid arthritis and fibromyalgia.  

Apparently the Veteran underwent lumbar spine surgery in 2005, 
but the operative record was not part of the claims file.  An MRI 
done in October 2005 showed an interval left L4 laminotomy, small 
annular tear at L5-S1 with posterior L5-S1 disc bulge indenting 
the epidural fat but not the thecal sac; prominent L3-4 posterior 
disc bulge was also noted at that time.  X-rays showed an L3-4 
disc narrowing but no ankylosis or bony spurs.  

Since then the Veteran has continued to receive treatment at a VA 
Medical Center.  Treatment records from throughout 2007 and 2008 
indicate that the Veteran has had continued pain in her low back.  
In September 2007 the Veteran underwent a focused neurological 
examination.  During that examination the Veteran stated that she 
has a burning sensation in her right hip to her right ankle.  
Diminished sensation was noted.  Treatment records from November 
2007 indicate that the Veteran claimed that one of her sacral 
nerves was damaged during her prior back surgery.  She also 
reported left ankle pain, which the examiner determined was due 
to severe overpronation.  Another treatment record from July 2008 
indicates a finding of osteoporosis in the lumbar spine.  

An additional VA examination was conducted in December 2007.  
During that examination the Veteran stated that she can walk 
about 50 yards and has radiation of pain down the lateral aspect 
of the left leg, to the lateral left calf, around the lateral 
aspect of the ankle, toward the left great toe.  No episodes of 
physician-ordered bed rest were noted in the previous twelve 
months.  Range of motion studies indicate flexion to 30 degrees 
with pain at 20 degrees, extension to 15 degrees with pain at 
endpoint, left and right lateral flexion to 15 degrees with pain 
at both endpoints and left and right lateral rotation to 15 
degrees with pain at 10 degrees.  There was no erythema, 
scoliaosis, hyperemia, ecchymosis, or swelling about the lower 
back.  The Veteran was extremely tender to light ouch on the 
right posterior superior iliac spine and bilateral SI joints, and 
to a lesser degrees, in the left PSIS.  Subjective pain on 
palpation of the gluteal region was noted.  Bilateral deep tendon 
reflexes were normal, both patellae and Achilles' were +2, and 
bilateral foot sensation was intact to sensory testing.  Although 
the Veteran's left ankle foot pain was relatively sharp over the 
lateral malleolar region when the examiner performed a Spurling 
maneuver, the Veteran's sciatic stretch signs were negative in 
both the sitting and supine positions.  Repetition of movement 
did not result in any change in objective range of motion and 
there was no additional loss due to weakness, fatigue or 
incoordination.  The examiner's impression was lumbar 
degenerative joint disease and chronic strain with limitation of 
motion as described.  The examiner determined that objective 
clinical evaluation did not suggest significant symptoms 
consistent with a recurrent herniated lumbar disc, and noted that 
there was significant symptom magnification and psychophysiologic 
muscoskeletal reaction, with the given history of fibromyalgia 
and depression.  No objective neurologic deficit was noted.

In addition, the Board notes that the Veteran is receiving Social 
Security Disability.  The Veteran has submitted these records, 
which indicate symptomatology consistent with the findings from 
the Veteran's other treatment records.

The evidence reflects that the 20 percent evaluation assigned 
from May 10, 2004, to December 19, 2007, was properly assigned 
based on numerous treatment records, including a March 2004 VA 
examination report.  At that time, forward flexion of the 
thoracolumbar spine was to 45 degrees.  Without evidence of 
additional limitation with repetitive movement related to pain, 
fatigue, incoordination, weakness or lack of endurance, evidence 
of forward flexion of the thoracolumbar spine to 30 degrees or 
less, or evidence of favorable ankylosis of the entire 
thoracolumbar spine, a rating in excess of 20 percent could not 
reasonably have been assigned.  Additionally, the Veteran's 
symptoms of pain, weakness, fatigability, instability and weight-
bearing were not severe enough to cause functional impairment 
warranting a higher rating.  

The 40 percent rating assigned from December 20, 2007, is 
appropriate and is also based on adequate evidence of disability.  
That evaluation was assigned based on findings from the December 
2007 VA examination, which indicated flexion of the Veteran's 
thoracolumbar spine to 30 degrees with pain at 20 degrees.  No 
additional loss was shown for weakness, fatigue, incoordination 
or fatigue and repetition on movement did not result in any 
objective change in range of motion.  However, based on the 
medical evidence of record, the Board finds that when applying 
the General Rating Formula to the Veteran's low back disability, 
there is no competent medical evidence to warrant a rating in 
excess of 40 percent for any point in the appeal period.  The 
findings demonstrated at the December 2007 VA examination 
indicate a significant worsening with regard to the Veteran's low 
back disability.  However, none of those findings indicate any 
form of ankylosis of the spine.  

The Board acknowledges that the Veteran has chronic low back 
pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 
and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  During the December 2007 VA examination the examiner 
noted that there was pain on forward flexion and that it limited 
forward flexion by an additional 10 degrees, from 30 degrees to 
20 degrees.  This additional limitation was taken into 
consideration by the 40 percent rating assigned.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his back disability, the regulations 
also mandate that a separate rating should be considered for any 
associated objective neurologic abnormalities of the disability 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  The 
December 2007 VA examination reveals no objective evidence of 
neurologic abnormalities.  Thus, separately assigned ratings for 
neurologic impairment are not warranted.  

Finally, the Board notes that a higher rating of 40 or 60 percent 
may be assigned with incapacitating episodes having a total 
duration at least 4 weeks but less than 6 weeks during the past 
12 months, or of at least 6 weeks during the past 12 months.  As 
noted above, there is no evidence of any physician-prescribed bed 
rest indicated in either of the Veteran's VA examinations.  
Further, VA outpatient treatment records do not contain any such 
findings.  As such, a higher rating is not warranted on this 
basis.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Veteran has contended that he 
has difficulty maintaining his employment.  The Board has 
considered assignment of an extra-schedular evaluation but the 
record does not show that the Veteran's appealed disability, 
alone, has required frequent hospitalization, or that 
manifestations of that disability exceeds those contemplated by 
the schedular criteria.  

A determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate. To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describes the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned.   See Thun v. Peake, 22 
Vet. App. 111, 115 (2008). 

In this instance, the Veteran's limitation of motion in his back 
is clearly accounted for in General Rating Formula, which 
compensates for limitation of flexion with or without pain due to 
his back disability. The Board finds that the assigned ratings 
adequately address the Veteran's back symptoms.  The Board finds 
that the schedular rating criteria are adequate for the purposes 
of rating the Veteran's service-connected disability at issue. As 
such, the Board finds that the diagnostic codes applied in 
evaluating the Veteran's service-connected disabilities 
adequately describe the current disability levels and 
symptomatology and, therefore, referral for extraschedular rating 
is not warranted. 

A preponderance of the evidence is against a rating in excess of 
20 percent prior to December 20, 2007, and against a rating in 
excess of 40 percent thereafter.  Therefore, the benefit-of-the-
doubt doctrine does not apply and an increased rating must be 
denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to an increased rating for a low back disorder, 
evaluated as 20 percent disabling prior to December 20, 2007, and 
as 40 percent thereafter, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


